 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 5512 
 
AN ACT 
To amend title 28, United States Code, to realign divisions within two judicial districts. 
 
 
1.Short titleThis Act may be cited as the Divisional Realignment Act of 2012.  
2.Realignment within the eastern district of MissouriSection 105(a) of title 28, United States Code, is amended— 
(1)in paragraph (1), by striking Iron, and Saint Genevieve,; and  
(2)in paragraph (3)— 
(A)by inserting Iron, after Dunklin,; and  
(B)by inserting Saint Genevieve, after Ripley,.  
3.Realignment within the northern district of MississippiSection 104 of title 28, United States Code, is amended by striking subsection (a) and inserting the following: 
 
(a)The northern district comprises three divisions. 
(1)The Aberdeen Division comprises the counties of Alcorn, Chickasaw, Choctaw, Clay, Itawamba, Lee, Lowndes, Monroe, Oktibbeha, Prentiss, Tishomingo, Webster, and Winston.  
Court for the Aberdeen Division shall be held at Aberdeen, Ackerman, and Corinth.  
(2)The Oxford Division comprises the counties of Benton, Calhoun, DeSoto, Lafayette, Marshall, Panola, Pontotoc, Quitman, Tallahatchie, Tate, Tippah, Tunica, Union, and Yalobusha.  
Court for the Oxford Division shall be held at Oxford.  
(3)The Greenville Division comprises the counties of Attala, Bolivar, Carroll, Coahoma, Grenada, Humphreys, Leflore, Montgomery, Sunflower, and Washington.  
Court for the Greenville Division shall be held at Clarksdale, Cleveland, and Greenville. . 
4.Effective dateThe amendments made by this Act take effect on the 60th day after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
